Case 1:19-cr-00291-LAP Document 137 Filed 12/06/19 Page 1 of 3

ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
Attorneys at Law
100 Lafayette Street, Suite 501
New York, NY 10013

FRANKLIN A. ROTHMAN Tel: (212) 571-5500
JEREMY SCHNEIDER Fax: (212) 571-5507
ROBERT A. SOLOWAY

DAVID STERN

 

RACHEL PERILLO

December 6, 2019

By ECF

Hon. Loretta A. Preska

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Ademola Adebogun,
19 Cr. 291 (LAP)

Dear Judge Preska:

I am the attorney for Ademola Adebogun, the defendant in
the above-captioned matter, who is currently on pretrial
release. Among Mr. Adebogun’s conditions are travel restrictions
that limit Kis travel to the Southern and Eastern Districts of
New York and the District of New Jersey. I write to respectfully
request a témporary modification of Mr. Adebogun’s travel
restrictions to permit him to travel internationally to Lagos,
Nigeria for employment purposes from December 30, 2019 to
January 14, 2020. My office has conferred with Mr. Adebogun’s
Pretrial Services Officer, Andrew Kessler-Cleary, who takes no
position as a matter of office policy with respect to
international travel requests. He reports that Mr. Adebogun is
in compliance with the conditions of his release to date. AUSA
Daniel Wolf ‘opposes the request.

As the 'Court is aware from counsel’s previous applications,
Mr. Adebogun is the owner of an entertainment and marketing
company, Africalabash Entertainment. For the last four years,
Mr. Adebogur, through his company, has personally hosted an
annual New Years’ event in Lagos, Nigeria. Now in its fifth
year, the event is scheduled for January 5, 2020, and Mr.
Adebogun informs me that his presence is required in Lagos in
Case 1:19-cr-00291-LAP Document 137 Filed 12/06/19 Page 2 of 3

Hon. Loretta A. Preska
December 6, 2019
Page Two .

order for the event to proceed. This is because Mr. Adebogun is
the sole person responsible for promoting the event in Lagos,
which involves marketing, securing guest attendance, and serving
as the contact person for those attending or interested in
attending. If he is not there to promote the event it will
ultimately be canceled. Mr. Adebogun expects to earn a
substantial profit from this work (he receives a percentage of
the money earned, which is determined by the number of guests
who attend), but he will receive nothing if it is canceled.

Mr. Adebogun has provided his travel information to Officer
Kessler-Cleary, which includes a proposed flight itinerary! and
the address where he will be staying in Lagos (his family’s
home). The Court previously granted Mr. Adebogun’s request to
travel to Nigeria in July 2019 to attend his father’s memorial
service. Mr. Adebogun did so without any issues, and returned to
New York as required.

Additionally, a status conference was recently scheduled
for January 8, 2020 at 11:00 a.m. If the instant request is
granted, Mr. Adebogun would be in Nigeria at the time of the
status conference. It is therefore also respectfully requested
that Mr. Adebogun’s appearance at the January 8 conference be
waived. If the Court desires, Mr. Adebogun would be available to
individually appear for a status conference on a date and time
that is convenient for the Court either before or after his
proposed travel dates.

Accordingly, it is respectfully requested that Mr.
Adebogun’s conditions of release be temporarily modified to
authorize travel to Lagos, Nigeria from December 30, 2019 to
January 14, 2020 (unless his flight itinerary changes).

 

*Mr. Adebogun intends to purchase a departing flight for
December 30, 2019 and a return flight for January 14, 2020,
which are the most cost-efficient flight options. He has not yet
purchased the flights and will only do so if the Court grants
this application. In that event, the precise dates of his travel
may change depending on the flight availability at the time of
booking. We will of course notify pretrial services of any
changes in his proposed itinerary.
Case 1:19-cr-00291-LAP Document 137 Filed 12/06/19 Page 3 of 3

Hon. Loretta A. Preska
December 6, 2019
Page Three

If the Court has any questions regarding this application
please contact my office.

Thank you for your attention to this matter.

Respectfully submitted,

Adal

Robert A.

 

cc: Daniel Wolf (by Email)
Assistant United States Attorney

Andrew Kessler-Cleary (by Email)
U.S. Pretrial Services Officer
